DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (claims 144-150) in the reply filed on January 20, 2022 is acknowledged.  Applicant argues that the Deschenaux reference fails to disclose or suggest “an internal cooling cavity defined on one side thereof by a thin-walled structure.”  In particular, Applicant contends that the internal duct in Deschenaux is not considered internal or defined on one side thereof.  Applicant also argues that the internal cooling that takes place in the disclosed invention is different from that in the prior art reference.  Examiner disagrees.
The Deschenaux reference reads upon the claimed limitations of an internal cooling cavity defined on one side thereof by a thin-walled structure.  The cavity (18, 26) in Deschenaux is within or internal to the cutting insert (Figs. 5-7).  On one side thereof, the internal cooling cavity is defined by a thin-walled structure (Figs. 2, 5, 7, 8).  The claims do not limit the internal cavity to a specific structure that does not permit coolant to exit the cavity at the rake face.  As such, the prior art reference structure that permits coolant to interact with cut chips in the cutting area reads upon the claimed limitations.  While claims are read in light of the specification, possible limitations from the specification are not to be improperly imported into the claim to further limit the claimed invention.  Because the Deschenaux reference discloses the internal coolant cavity defined on one side thereof by a thin-walled structure, the restriction stands.
The requirement is still deemed proper and is therefore made FINAL.
Claims 132-143 and 151 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutting device in claim 144.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 144-150 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 144 recites “thin-walled structure” in Line 4.  The term “thin” is a relative term.  Appropriate correction required.
Claim 144 recites “a characteristic operational speed” in Lines 5-6.  The metes and bounds of a characteristic operational speed are not clearly delineated.  That is, it is not clear what speed is being referenced.  Appropriate correction required.
Claim 144 recites “a maximum characteristic reference speed, wherein said maximum characteristic reference speed is the highest characteristic speed below which performing a reference cutting operation on the workpiece with the cutting device is associated with structural failure of said thing-walled structure” in Lines 6-9.  The metes and bounds of this limitation are not clearly delineated.  It is not clear what qualifies as the highest characteristic speed or a reference cutting operation or how tenuous a connection there is between the reference operation being ‘associated’ with structural failure of the thin-walled structure.  As such, it is not clear what qualifies as a maximum characteristic reference speed.  It is also misleading to refer to a maximum speed, but seemingly not meaning a maximum speed because the method then requires the operation to be above that maximum speed.  Appropriate correction required.
Claim 146 recites “each of the characteristic speeds is a respective cutting speed” in Lines 2-3.  The limitation “the characteristic speeds” lacks proper antecedent basis.  Also, it is unclear how each speed is a respective cutting speed.  Appropriate correction required.
Claim 146 recites “each of the characteristic speeds is calculated based on a respective cutting speed and a respective feed rate” in Lines 3-4.  It is unclear how the characteristic speeds are calculated based on a respective cutting speed or a respective feed rate.  It is unclear what the cutting speed and feed rate are respectively referenced to in the claimed method.  It is also unclear how the characteristic speeds are calculated “based” on those features.  Furthermore, it is unclear whether the recitation of “a respective cutting speed” recited in Lines 3-4 is the same or different than “a respective cutting speed” recited in Lines 2-3.  Appropriate correction required.
Claim 148 recites “(approximately 57.8 Btu/(hr ft °F))” in Line 2.  It is not clear whether the limitation in the parenthetical is required or not.  Appropriate correction required.
Claim 149 recites “(approximately 328 ft./min.)” in Line 2.  It is not clear whether the limitation in the parenthetical is required or not.  Appropriate correction required.
Claim 150 recites “(approximately 984 ft./min.)” in Line 2.  It is not clear whether the limitation in the parenthetical is required or not.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 144-145, 147-148 and 150 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deschenaux et al. (US Pub. No. 2010/0175519 A1).
(Claim 144) Deschenaux et al. (“Deschenaux“) discloses a method for performing a cutting operation (¶ 0001; Fig. 9) on a workpiece (24).  The method includes providing the workpiece (24; Fig. 9; ¶ 0026) and a cutting device (10) including a cutting insert (10).  The 
(Claim 145) The characteristic operational speed is at least 1.5 times greater than the maximum characteristic reference speed (¶ 0031; clm. 3).  That is, the maximum characteristic reference speed is less than 200 m/min while the range of the characteristic operational speed is up to 500 m/min.  At least at the upper end of the range (at least 350-500 m/min), the characteristic operational speed is at least 1.5 times greater than the maximum characteristic reference speed.
(Claim 147) The method further includes supplying a cooling fluid to the cooling cavity, thereby reducing the temperature of the cutting device near its cutting edge (¶¶ 0009-0010, 0026, 0028, 0030-0031).
(Claim 148) The workpiece is made of a material characterized by a thermal conductivity of no greater than 100 w/(m K) (clm. 2; ¶ 0031).
(Claim 150) The disclosed range of operation is from 200-500 m/min (clm. 2; ¶ 0031).  As such, the maximum characteristic reference speed is not greater than about 300 m/min.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 146 and 149 are rejected under 35 U.S.C. 103 as being unpatentable over Deschenaux et al. (US Pub. No. 2010/0175519 A1).
(Claim 146) As best understood, the reference cutting operation (merely a reference for determining the maximum speed) is a continuous cutting operation (it is noted that each operation is continuous from a start to an end).  Again, as best understood, each of the characteristic speeds is a respective cutting speed (clm. 3; ¶ 0031).  For whatever the scope is, the reference does not explicitly disclose that each of the characteristic speeds is calculated based on a respective cutting speed and a respective feed rate. Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to determine the cutting speed in the method disclosed in Deschenaux with a calculation based upon other parameters such as desired cutting speed and feed rate as obvious to try in order to optimize the intended operation based upon work material to be cut. See KSR International Co. v. Teleflex Inc.
(Claim 149) The disclosed range of operation is from 200-500 m/min (clm. 3; ¶ 0031).  As such the maximum characteristic reference speed is at least less than 200 m/min.  The reference does not explicitly disclose the maximum characteristic reference speed however it is defined.  Yet, the cutting speed is a result-effective variable because it impacts, inter alia, tool integrity, tool life and work surface finish.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Deschenaux with the maximum characteristic reference speed within the claimed range in order to optimize tool integrity, tool life and work surface finish.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RYAN RUFO/Primary Examiner, Art Unit 3722